The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county on a charge of transporting intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The judgment was rendered on November 27, 1929, and the court at the time allowed defendant 60 days in which to make and serve case-made, and 80 in which to file his appeal in the Criminal Court of Appeals. Further extensions of time were granted in which to make and serve case-made, but no further extension in which to file his appeal. The appeal was filed March 24, 1930; more than 80 days from the date of the judgment. An order extending the time to serve a case-made does not automatically extend the time within which to file the appeal. The appeal in a misdemeanor case must be filed in this court in 60 days from the date of the judgment or within an extension of time granted by the trial judge, not to exceed 60 days additional. Section 2808, Comp. St. 1921. The appeal in this case not having been filed within the time fixed, nor the period of 80 days fixed by the trial judge, this court does not acquire jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 264